--------------------------------------------------------------------------------

STANDARD EXECUTIVE EMPLOYMENT AGREEMENT
 
BETWEEN
 
DSW INC.
 
AND
 
CARRIE MCDERMOTT
 
This Standard Executive Employment Agreement (“Agreement”) by and between DSW
Inc. (“Company”) and Carrie McDermott (“Executive”), collectively, the
“Parties,” is effective as of the date signed (“Effective Date”) and supercedes
and replaces any other oral or written employment-related agreement between the
Executive and the Company.
 
1.00           Duration
 
This Agreement will remain in effect from the Effective Date until it terminates
as provided in Section 5.00.  Any notice of termination required to be given
under this Agreement must be given as provided in Section 6.00 and will be
effective on the date prescribed in Section 5.00.
 
2.00           Executive’s Employment Function
 
2.01           Position.  The Executive agrees to serve as the Company’s Senior
Vice President, Stores with the authority and duties customarily associated with
this position and to discharge any other duties and responsibilities assigned by
the Executive Vice President and Chief Operating Officer.  The Executive will
report directly to and be subject to the supervision, advice and direction of
the Executive Vice President and Chief Operating Officer, or his/her
designate.  The Executive agrees at all times to observe and be bound by all
Company rules, policies, practices, procedures and resolutions that generally
apply to Company employees of comparable status and which do not conflict with
the specific terms of this Agreement.
 
2.02           Place of Performance.  The Executive’s duties will principally be
performed in Columbus, Ohio, except for required travel on the Company’s
business, unless the Executive Vice President and Chief Operating Officer
requires the Executive to perform duties at another location.
 
3.00           Compensation
 
The Company will pay the Executive the amounts described in Section 3.00 as
compensation for the services described in this Agreement and in exchange for
the duties and responsibilities described in Section 4.00.
 
3.01           Base Salary.  The Company will pay to the Executive an annualized
base salary of $381,000, which may be adjusted at the Company’s discretion
(“Base Salary”).  The Executive’s Base Salary will be paid in installments that
correspond with the Company’s normal payroll practices.
 
 
 

--------------------------------------------------------------------------------

 

3.02           Cash Incentive Bonus.
 
[1]           The Executive will be eligible to receive a Cash Incentive Bonus
under the terms of the DSW Inc. Incentive Compensation Plan (“Incentive Plan”),
as modified by the Company.  The Company intends to provide the Executive with a
cash bonus of 40 percent of Base Salary based on the Executive’s achievement of
the incentive goals established by the Company.  Subsequent annual cash bonuses
will be based, in the Company’s discretion, on Incentive Goals and percentages
of Base Salary determined under the Incentive Plan that is then in effect.
 
[2]           Payment of Cash Bonus.  Any Cash Incentive Bonus will be payable,
in cash, consistent with the Company’s normal bonus payment policy.
 
3.03           Equity Incentives.  Subject to the Company’s discretion, the
Executive will be eligible to receive discretionary grants of stock options and
restricted stock units.
 
3.04           Benefit Plans.  Subject to their terms, the Executive may
participate in any Company sponsored employee pension or welfare benefit plan at
a level commensurate with the Executive’s title and position.
 
3.05           Vacations.  Subject to the terms of the Company’s vacation
policy, the Executive is entitled to four weeks of vacation each calendar year
to be taken during periods approved by the Executive Vice President and Chief
Operating Officer.
 
3.06           Expenses.  The Executive is entitled to receive prompt
reimbursement for all normal and reasonable expenses incurred while performing
services under this Agreement, including all reasonable travel
expenses.  Reimbursement for these expenses will be made as soon as
administratively feasible after the date the Executive submits appropriate
evidence of the expenditure and otherwise complies with the Company’s business
expense reimbursement policy.  Reimbursement of expenses in one year will not
affect the amount of expenses that may be reimbursed in a later year.
 
3.07           Termination Benefits.  The Company also will provide the
Executive with the termination benefits described in Section 5.00.
 
4.00           Executive’s Obligations
 
The amounts described in Sections 3.00 and 5.00 are provided by the Company in
exchange for (and have a value to the Company equivalent to) the Executive’s
performance of the obligations described in this Agreement, including
performance of the duties and the covenants and releases made and entered into
by and between the Executive and the Company in this Agreement.
 
4.01           Scope of Duties.  The Executive will:
 
 
2

--------------------------------------------------------------------------------

 

[1]           Devote all available business time, best efforts and undivided
attention to the Company’s business and affairs; and
 
[2]           Not engage in any other business activity, whether or not for
gain, profit or other pecuniary benefit.
 
[3]           However, the restriction described in Section 4.01[1] and [2] will
not preclude the Executive from:
 
[a]           Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses [other than
organizations described in Section 4.05], regardless of when and how that
investment was made; or
 
[b]           Serving on corporate, civic, religious, educational and/or
charitable boards or committees but only if this activity [i] does not interfere
with the performance of duties under this Agreement and [ii] is approved by the
Executive Vice President and Chief Operating Officer.
 
4.02           Confidential Information.
 
[1]           Obligation to Protect Confidential Information.  The Executive
acknowledges that the Company and its subsidiaries, parent corporation and
affiliated entities (collectively, “Group” and separately, “Group Member”) have
a legitimate and continuing proprietary interest in the protection of
Confidential Information (as defined in Section 4.02[2]) and have invested, and
will continue to invest, substantial sums of money to develop, maintain and
protect Confidential Information.  The Executive agrees [a] during and after
employment with all Group Members [i] that any Confidential Information will be
held in confidence and treated as proprietary to the Group, [ii] not to use or
disclose any Confidential Information except to promote and advance the Group’s
business interests and [b] immediately upon separation from employment with all
Group Members, to return to the Company any Confidential Information.
 
[2]           Definition of Confidential Information.  For purposes of this
Agreement, Confidential Information includes any confidential data, figures,
projections, estimates, pricing data, customer lists, buying manuals or
procedures, distribution manuals or procedures, other policy and procedure
manuals or handbooks, supplier information, tax records, personnel histories and
records, information regarding sales, information regarding properties and any
other Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed before the date of initial employment
(including periods before the Effective Date) with any Group Member that was a
matter of public knowledge, [ii] became or becomes a matter of public knowledge
through sources independent of the Executive, [iii] has been or is disclosed by
any Group Member without restriction on its use or [iv] has been or is required
to be disclosed by law or governmental order or regulation.  The Executive also
agrees that, if there is any reasonable doubt whether an item is public
knowledge, to not regard the item as public knowledge until and unless the
Senior Vice President of Human Resources confirms to the Executive that the
information is public knowledge or an arbitrator, acting under Section 9.00,
finally decides that the information is public knowledge.
 
 
3

--------------------------------------------------------------------------------

 

[3]           Intellectual Property.  The Executive expressly acknowledges that
all right, title and interest to all inventions, designs, discoveries, works of
authorship, and ideas conceived, produced, created, discovered, authored, or
reduced to practice during the Executive’s performance of services under this
Agreement, whether individually or jointly with any Group Member (the
“Intellectual Property”) shall be owned solely by the Group, and shall be
subject to the restrictions set forth in Section 4.02[1] above.  All
Intellectual Property which constitutes copyrightable subject matter under the
copyright laws of the United States shall, from the inception of creation, be
deemed to be a "work made for hire" under the United States copyright laws and
all right, title and interest in and to such copyrightable works shall vest in
the Group.  All right, title and interest in and to all Intellectual Property
developed or produced under this Agreement by the Executive, whether
constituting patentable subject matter or copyrightable subject matter (to the
extent deemed not to be a "work made for hire") or otherwise, shall be assigned
and is hereby irrevocably assigned to the Group by the Executive.  The Executive
shall, without any additional consideration, execute all documents and take all
other actions needed to convey the Executive’s complete ownership interest in
any Intellectual Property to the Group so that the Group may own and protect
such Intellectual Property and obtain patent, copyright and trademark
registrations for it.  The Executive agrees that any Group Member may alter or
modify the Intellectual Property at the Group Member’s sole discretion, and the
Executive waives all right to claim or disclaim authorship.
 
4.03           Solicitation of Employees.  The Executive agrees that during
employment, and for the longer of any period of salary continuation or for two
years after terminating employment with all Group Members [1] not, directly or
indirectly, to solicit any employee of any Group Member to leave employment with
the Group, [2] not, directly or indirectly, to employ or seek to employ any
employee of any Group Member and [3] not to cause or induce any of the Group’s
(or Group Member’s) competitors to solicit or employ any employee of any Group
Member.
 
4.04           Solicitation of Third Parties.  The Executive agrees that during
employment, and for the longer of any period of salary continuation or for two
years after terminating employment with all Group Members not, directly or
indirectly, to recruit, solicit or otherwise induce or influence any customer,
supplier, sales representative, lender, lessor, lessee or any other person
having a business relationship with the Group (or any Group Member) to
discontinue or reduce the extent of that relationship except in the course of
discharging the duties described in this Agreement and with the good faith
objective of advancing the Group’s (or any Group Member’s) business interests.
 
4.05           Non-Competition.  The Executive agrees that for the longer of any
period of salary continuation or for one year after terminating employment with
all Group Members not, directly or indirectly, to accept employment with, act as
a consultant to, or otherwise perform services that are substantially the same
or similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business, which is understood by the Parties to be the sale
of significant branded or discount and off-price shoes and accessories at
department stores, specialty retail stores or home shopping network
clubs.  Illustrations of businesses that compete with the Group’s business
include, but are not limited to, The TJX Companies, Inc. (T.J. Maxx; Marshall’s;
The Maxx; Marmaxx), Shoe Carnival; MJM Designer Shoes; The Shoe Dept; Payless
ShoeSource; Off-Broadway Shoes; Famous Footwear; Footstar; Nordstrom’s
(Non-apparel).  This restriction applies to any parent, division, affiliate,
newly formed or purchased business(es) and/or successor of a business that
competes with the Group’s (or any Group Member’s) business.
 
 
4

--------------------------------------------------------------------------------

 

4.06           Post-Termination Cooperation.  As is required of the Executive
during employment, the Executive agrees that during and after employment with
any Group Members and without additional compensation (other than reimbursement
for reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
 
[1]           Cooperation With the Company.  The Executive agrees [a] to be
reasonably available to answer questions for the Group’s (and any Group
Member’s) officers regarding any matter, project, initiative or effort for which
the Executive was responsible while employed by any Group Member and [b] to
cooperate with the Group (and with each Group Member) during the course of all
third-party proceedings arising out of the Group’s (and any Group Member’s)
business about which the Executive has knowledge or information.  For purposes
of this Agreement, [c] “proceedings” includes internal investigations,
administrative investigations or proceedings and lawsuits (including pre-trial
discovery and trial testimony) and [d] “cooperation” includes [i] the
Executive’s being reasonably available for interviews, meetings, depositions,
hearings and/or trials without the need for subpoena or assurances by the Group
(or any Group Member), [ii] providing any and all documents in the Executive’s
possession that relate to the proceeding, and [iii] providing assistance in
locating any and all relevant notes and/or documents.
 
[2]           Cooperation With Third Parties.  Unless compelled to do so by
lawfully-served subpoena or court order, the Executive agrees not to communicate
with, or give statements or testimony to, any opposing attorney, opposing
attorney’s representative (including private investigator) or current or former
employee relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company.  The
Executive also agrees to notify the Senior Vice President of Human Resources
immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.
 
[3]           Cooperation With Media.  The Executive agrees not to communicate
with, or give statements to, any member of the media (including print,
television or radio media) relating to any matter (including pending or
threatened lawsuits or administrative investigations) about which the Executive
has knowledge or information (other than knowledge or information that is not
Confidential Information as defined in Section 4.02[2]) as a result of
employment with the Group (or any Group Member).  The Executive also agrees to
notify the Senior Vice President of Human Resources immediately after being
contacted by any member of the media with respect to any matter affected by this
section.
 
 
5

--------------------------------------------------------------------------------

 

4.07           Non-Disparagement.  The Executive and the Company (on its behalf
and on behalf of the Group and each Group Member) agree that neither will make
any disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives.  However, this section will not preclude [1]
any remarks that may be made by the Executive under the terms of Section 4.06[2]
or that are required to discharge the duties described in this Agreement or [2]
the Company from making (or eliciting from any person) disparaging remarks about
the Executive concerning any conduct that may lead to a termination for Cause,
as defined in Section 5.04[5] (including initiating an inquiry or investigation
that may result in a termination for Cause), but only to the extent reasonably
necessary to investigate the Executive’s conduct and to protect the Group’s (or
any Group Member’s) interests.
 
4.08           Notice of Subsequent Employment.  The Executive agrees to
immediately notify the Company of any subsequent employment during the period of
salary continuation after employment terminates.
 
4.09           Nondisclosure.  The Executive agrees not to disclose the terms of
this Agreement in any manner to any person other than the Executive Vice
President and Chief Operating Officer, one of the Company’s Vice Presidents of
Human Resources (or any Company representative they expressly approve for such
disclosure), the Executive’s personal attorney, accountant and financial
advisor, and the Executive’s immediate family or as otherwise required by law.
 
4.10           Remedies.  The Executive acknowledges that money will not
adequately compensate the Group for the substantial damages that will arise upon
the breach of any provision of Section 4.00.  For this reason, any disputes
arising under Section 4.00 will not be subject to arbitration under Section
9.00.  Instead, if the Executive breaches or threatens to breach any provision
of Section 4.00, the Company will be entitled, in addition to other rights and
remedies, to specific performance, injunctive relief and other equitable relief
to prevent or restrain any breach or threatened breach of Section 4.00.
 
4.11           Return of Company Property.  Upon termination of employment, the
Executive agrees to promptly return to the Company all property belonging to the
Group or any Group Member.
 
5.00           Termination and Related Benefits
 
This Agreement will terminate upon the occurrence of any of the events described
in this section.
 
5.01           Rules of General Application.  The following rules apply
generally to the implementation of Section 5.00:
 
[1]           Method of Payment.  If the amount of any installment payments is
or becomes less than or equal to the applicable dollar amount under Section
402(g)(1)(B) of the Internal Revenue Code of 1986, the Company may elect to pay
such remaining installments as a lump sum.
 
 
6

--------------------------------------------------------------------------------

 

[2]           Application of Pro Rata.  Any pro rata share required to be paid
under Section 5.00 will be based on the number of days between the first day of
the fiscal year during which the Executive terminates employment and the date
that the Executive terminates employment divided by the number of days in the
fiscal year during which the Executive terminates employment.
 
5.02           Termination Due to Executive’s Death.  This Agreement will
terminate automatically on the date the Executive dies.  As of that date, and
subject to Section 5.04[6], the Company will make the following payments to the
person the Executive designates on the attached Beneficiary designation form or,
with respect to any equity incentives, the beneficiary the Executive designates
under the Equity Incentive Plan (“Beneficiary”):
 
[1]           Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.
 
[2]           Cash Incentive Bonus.  The pro rata share of any Cash Incentive
Bonus that would have been paid to the Executive had the Executive not died
based on the extent to which performance standards are met on the last day of
the year in which the Executive dies.
 
[3]           Equity Incentives.  Subject to the terms of any applicable award
agreement, the Executive’s Beneficiary may exercise any outstanding stock
options that are then vested upon the Executive’s death (including any options
that become vested as a result of the Executive’s death) for a period ending on
the earlier of [a] the normal expiration date of the award or [b] one year after
the Executive’s death.


[4]           Other.  Any rights accruing to the Executive under any employee
benefit plan, fund or program maintained by any Group Member will be distributed
or made available as required by the terms of the plan fund or program or as
required by law.
 
5.03           Termination Due to Executive’s Disability.  The Company may
terminate this Agreement after ascertaining that the Executive is Disabled (as
defined below - “Disability”) by delivering to the Executive a written notice of
termination for Disability that includes the date termination for Disability is
to be effective.  Subject to Section 5.04[6], if that notice is given and if all
requirements of this Agreement are met (including those imposed under Section
7.00), the Company will make the following payments to the Executive:
 
[1]           Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.
 
[2]           Cash Incentive Bonus.  The pro rata share of any Cash Incentive
Bonus that would have been paid to the Executive had the Executive not become
Disabled based on the extent to which performance standards are met on the last
day of the year in which the Executive becomes Disabled.
 
 
7

--------------------------------------------------------------------------------

 

[3]           Equity Incentives.  Subject to the terms of any applicable award
agreement, the Executive may exercise any outstanding stock options that are
then vested upon the Executive’s termination because of Disability (including
any options that become vested as a result of the Executive’s termination
because of Disability), as such term is defined in the Equity Incentive Plan,
for a period ending on the earlier of [a] the normal expiration date of the
award or [b] one year after the Executive terminates because of Disability.
 
[4]           Other.  Any rights accruing to the Executive under any employee
benefit plan, fund or program maintained by any Group Member will be distributed
or made available as required by the terms of the plan fund or program or as
required by law.
 
[5]           Definition of Disability.  For these purposes, Disability means
that, for more than six consecutive months, the Executive is unable, with a
reasonable accommodation, to perform the duties described in Section 4.01 on a
full-time basis due to a physical or mental disability or infirmity.
 
5.04           Termination for Cause.  The Company may terminate the Executive’s
employment for Cause (as defined below - “Cause”) by delivering to the Executive
a written notice describing the basis for this termination and the date the
termination for Cause is to be effective.  If the Executive is terminated for
Cause and if all requirements of this Agreement are met (including those imposed
under Section 7.00), the Company will make the following payments to the
Executive:
 
[1]           Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.
 
[2]           Cash Incentive Bonus.  Any unpaid Cash Incentive Bonus earned for
the fiscal year that ends before the fiscal year during which the Executive is
terminated for Cause (but no Cash Incentive Bonus will be given with respect to
the fiscal year during which the Executive is terminated for Cause).
 
[3]           Equity Incentives.  The Executive’s entitlement to any benefits
will be limited to those specifically described in the Equity Incentive Plan and
any applicable award agreements.
 
[4]           Other.  Any rights accruing to the Executive under any employee
benefit plan, fund or program maintained by any Group Member will be distributed
or made available as required by the terms of the plan fund or program or as
required by law.
 
[5]           Definition of Cause.  For these purposes, Cause means the
Executive’s [a] breach of Section 4.00 of this Agreement; [b] willful, illegal
or grossly negligent conduct that is materially injurious to the Company or any
Group Member monetarily or otherwise; [c] violation of laws or regulations
governing the Company or to any Group Member; [d] breach of any fiduciary duty
owed to the Company or any Group Member; [e] misrepresentation or dishonesty
which the Company determines has had or is likely to have a material adverse
effect upon the Company’s or any Group Member’s operations or financial
condition; [f] involvement in any act of moral turpitude that has an injurious
effect on the Company (or any Group Member) or its reputation; or [g] breach of
the terms of any non-solicitation or confidentiality clauses contained in an
Standard Executive Employment Agreement(s) with a former employer.  The
Company’s dissatisfaction with the Executive’s performance, or the business
results achieved, shall not, in and of itself, constitute Cause under this
Section.
 
 
8

--------------------------------------------------------------------------------

 

[6]           Subsequent Information.  The terms of Section 5.04 will apply if,
after the Executive terminates under any other provision of Section 5.00, the
Company learns of an event that, had it been known before the Executive
terminated employment, would have justified a termination for Cause.  In this
case, the Company will be entitled to recover (and the Executive agrees to
repay) any amounts (other than legally protected benefits) that the Executive
received under any other provision of Section 5.00 reduced by the amount the
Executive is entitled to receive under Section 5.04.
 
5.05           Voluntary Termination by Executive.  The Executive may
voluntarily terminate employment with the Company at any time by delivering to
the Company a written notice specifying the date termination is to be effective,
in which case the Company will make the following payments to the Executive if
all requirements of this Agreement are met:
 
 [1]           Base Salary.  The unpaid Base Salary the Executive earned to the
date of termination.
 
[2]           Cash Incentive Bonus.  Any unpaid Cash Incentive Bonus earned for
the fiscal year that ends before the fiscal year during which the Executive
voluntarily terminates (but no Cash Incentive Bonus will be given with respect
to the fiscal year during which the Executive voluntarily terminates).
 
[3]           Equity Incentives.  The Executive’s entitlement to any benefits
will be limited to those specifically described in the Equity Incentive Plan and
any applicable award agreements.
 
[4]           Other.  Any rights accruing to the Executive under any employee
benefit plan, fund or program maintained by any Group Member will be distributed
or made available as required by the terms of the plan fund or program or as
required by law.
 
5.06           Involuntary Termination Without Cause.  The Company may terminate
the Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective.  Subject to Section 5.04[6] and Section 10.09, if this notice
is given and if all requirements of this Agreement are met (including those
imposed under Section 7.00), the Company will make the following payments to the
Executive as of the effective date of Involuntary Termination Without Cause:
 
[1]           Base Salary.  For 12 months beginning on the date of Involuntary
Termination Without Cause, the Company will continue to pay the Executive’s Base
Salary at the rate in effect on the effective date of Involuntary Termination
Without Cause.  If such amount exceeds two times the annual compensation limit
prescribed by Section 401(a)(17) of the Internal Revenue Code of 1986 (the
“Involuntary Termination Limit”), then the Company will pay the severance
obligation described in this Section 5.06[1] in two payment streams.  The first
payment stream will be equal to the Involuntary Termination Limit, and the
Company will pay this amount in 12 monthly installments, beginning on the date
of Involuntary Termination Without Cause.  The amount of the second payment
stream will equal the amount in excess of the Involuntary Termination
Limit.  The Company will pay this amount in six monthly installments beginning
on the date that is six months after the date of the Executive’s Involuntary
Termination Without Cause.  As a condition of this salary continuation, the
Executive is expected to promptly and reasonably pursue new employment.  If
during the salary continuation period the Executive becomes employed either as
an employee or a consultant, the Executive’s Base Salary paid by the Company
will be reduced by 50% of the Base Salary amount for the remainder of the salary
continuation period.  The Executive agrees to immediately notify the Company of
any subsequent employment or consulting work during the period of salary
continuation.
 
 
9

--------------------------------------------------------------------------------

 

[2]           Health Care.  The Company will reimburse the Executive for the
cost of maintaining continuing health coverage under COBRA for a period of no
more than 12 months following the effective date of Involuntary Termination
Without Cause, less the amount the Executive is expected to pay as a regular
employee premium for such coverage.  Such reimbursements will cease if the
Executive becomes eligible for similar coverage under another benefit plan.
 
[3]           Cash Incentive Bonus.  The Company will pay to the Executive the
pro rata share of any Cash Incentive Bonus that would have been paid to the
Executive had the Executive not been involuntarily terminated Without Cause.  If
termination occurs prior to the completion of six (6) months of the fiscal year,
the bonus will be paid based on 100% target achievement and will be paid within
thirty (30) days of termination.  If the termination occurs after the completion
of six (6) months of the fiscal year, the pro-rated bonus will be calculated
based on the extent to which performance standards are met on the last day of
the year in which the Executive is involuntarily terminated Without Cause and
will be paid at the same time as all other participants.
 
[4]           Equity Incentives.  Subject to the terms of the Equity Incentive
Plan and any applicable award agreements, the Executive may exercise any
outstanding stock options that are vested on the effective date of Involuntary
Termination Without Cause, and those that would have vested during the one year
following the effective date of Involuntary Termination Without Cause, during
the three-month period following the effective date of Involuntary Termination
Without Cause.
 
[5]           Other.  Any rights accruing to the Executive under any employee
benefit plan, fund or program maintained by any Group Member will be distributed
or made available as required by the terms of the plan fund or program or as
required by law.
 
[6]           Definition of Without Cause.  For purposes of this Agreement,
Without Cause means termination of the Executive’s employment by the Company for
any reason other than those set forth in Section 5.02, 5.03 or 5.04.
 
6.00           Notice

 
10

--------------------------------------------------------------------------------

 

6.01           How Given.  Any notice permitted or required to be given under
this Agreement must be given in writing and delivered in person or by
registered, U.S. mail, return receipt requested, postage prepaid, or through
Federal Express, UPS, DHL or any other reputable professional delivery service
that maintains a confirmation of delivery system.  Any delivery must be
addressed to the Company’s Senior Vice President of Human Resources at the
Company’s then-current corporate offices or to the Executive at the Executive’s
address as contained in the Executive’s personnel file.
 
6.02           Effective Date.  Any notice permitted or required to be given
under this Agreement will be effective on the date it is delivered, in the event
of personal delivery, or on the date its receipt is acknowledged, in the event
of delivery by registered mail or through a professional delivery service
described in Section 6.01.
 
7.00           Release
 
In exchange for the payments and benefits described in sections 5.02, 5.03 and
5.06 of this Agreement, upon termination the Executive and the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and assigns (together, the “Executive
Representatives”) agree to execute a release forever discharging the Company,
the Group and each Group Member and their executives, officers, directors,
agents, attorneys, successors and assigns, from any and all claims, suits and/or
causes of action that grow out of or are in any way related to the Executive’s
recruitment to or employment with the Company and all Group Members, other than
any claim that the Company has breached this Agreement.  This release includes,
but is not limited to, any claims that the Company, the Group or any Group
Member violated the Employee Retirement and Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker’s Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; any law prohibiting discrimination,
harassment or retaliation in employment; any claim of promissory estoppel or
detrimental reliance, defamation, intentional infliction of emotional distress;
or the public policy of any state, or any federal, state or local law.  If the
Executive or the Executive Representatives fails to execute this release, the
Executive or the Executive Representatives agrees to forego any payment from the
Company as if the Executive had terminated employment voluntarily under Section
5.05.  Specifically, the Executive and Executive Representatives agrees that a
necessary condition for the payment of any of the amounts described in Section
5.00 in the event of termination (except termination under Section 5.02) is the
Executive’s or the Executive Representatives’ execution of this release upon
termination of employment.  The Executive acknowledges that the Executive is an
experienced senior executive knowledgeable about the claims that might arise in
the course of employment with the Company and knowingly agrees that the payments
upon termination (except those payable upon the Executive’s death) provided for
in this Agreement are satisfactory consideration for the release of all possible
claims.  The Executive is advised to consult with an attorney prior to executing
this Agreement.  Upon termination, the Executive or the Executive
Representatives will receive 21 days to consider this release.  The Executive or
the Executive Representatives may revoke consent to the release by delivering a
written notice of such revocation to the Company within seven days of signing
the release.  If the Executive or Executive Representatives revokes consent to
the release, the release will become null and void and the Executive or the
Executive Representatives must return any compensation received under Sections
5.02, 5.03 or 5.06 of this Agreement, except salary the Executive earned for
actual work.
 
 
11

--------------------------------------------------------------------------------

 

8.00           Insurance
 
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of comparable status.  The level of coverage will be at
least as favorable to the Executive (in amount and each other material respect)
as the coverage of other employees of comparable status.  This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive’s employment with the Company or with any Group
Member.
 
9.00           Arbitration
 
9.01           Acknowledgement of Arbitration.  Unless stated otherwise in this
Agreement, the Parties agree that arbitration is the sole and exclusive remedy
for each of them to resolve and redress any dispute, claim or controversy
involving the interpretation of this Agreement or the terms, conditions or
termination of this Agreement or the terms, conditions or termination of
Executive’s employment with the Group and with each Group Member, including any
claims for any tort, breach of contract, violation of public policy or
discrimination, whether such claim arises under federal or state law.
 
9.02           Scope of Arbitration.  The Executive expressly understands and
agrees that claims subject to arbitration under this section include asserted
violations of the Employee Retirement and Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker’s Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; any law prohibiting discrimination,
harassment or retaliation in employment; any claim of promissory estoppel or
detrimental reliance, defamation, intentional infliction of emotional distress;
or the public policy of any state, or any federal, state or local law.
 
9.03           Effect of Arbitration.  The Parties intend that any arbitration
award relating to any matter described in Section 9.00 will be final and binding
on them and that a judgment on the award may be entered in any court of
competent jurisdiction, and enforcement may be had according to the terms of
that award.  This section will survive the termination or expiration of this
Agreement.
 
9.04           Location of Arbitration.  Arbitration will be held in Columbus,
Ohio, and will be conducted by a retired federal judge or other qualified
arbitrator.  The arbitrator will be mutually agreed upon by the Parties and the
arbitration will be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association.  The
Parties will have the right to conduct discovery pursuant to the Federal Rules
of Civil Procedure; provided, however, that the arbitrator will have the
authority to establish an expedited discovery schedule and cutoff and to resolve
any discovery disputes.  The arbitrator will have no jurisdiction or authority
to change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement.  The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated.  The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
 
 
12

--------------------------------------------------------------------------------

 

9.05           Time for Initiating Arbitration.  Any claim or controversy not
sought to be submitted to arbitration, in writing, within 120 days of the date
the Party asserting the claim knew, or through reasonable diligence should have
known, of the facts giving rise to that Party’s claim, will be deemed waived and
the Party asserting the claim will have no further right to seek arbitration or
recovery with respect to that claim or controversy.  Both Parties agree to
strictly comply with the time limitation specified in Section 9.00.  For
purposes of this section, a claim or controversy is sought to be submitted to
arbitration on the date the complaining Party gives written notice to the other
that [1] an issue has arisen or is likely to arise that, unless resolved
otherwise, may be resolved through arbitration under Section 9.00 and [2] unless
the issue is resolved otherwise, the complaining Party intends to submit the
matter to arbitration under the terms of Section 9.00.
 
9.06           Costs of Arbitration.  The Company will bear the arbitrator’s fee
and other costs associated with any arbitration, unless the arbitrator, acting
under Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.
 
9.07           Arbitration Exclusive Remedy.  The Parties acknowledge that,
because arbitration is the exclusive remedy for resolving issues arising under
this Agreement, neither Party may resort to any federal, state or local court or
administrative agency concerning breaches of this Agreement or any other matter
subject to arbitration under Section 9.00, except as otherwise provided in this
Agreement, and that the decision of the arbitrator will be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
before any administrative agency with respect to any arbitrable claim or
controversy.
 
9.08           Waiver of Jury.  The Executive and the Company each waive the
right to have a claim or dispute with one another decided in a judicial forum or
by a jury, except as otherwise provided in this Agreement.
 
10.00           General Provisions
 
10.01         Representation of Executive.  The Executive represents and
warrants that the Executive is not under any contractual or legal restraint that
prevents or prohibits the Executive from entering into this Agreement or
performing the duties and obligations described in this Agreement.
 
10.02         Modification or Waiver; Entire Agreement.  No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Company’s Chief Executive Officer or other person designated by the
Company’s Board of Directors.  This Agreement, and any attachments referenced in
the Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and any other agreements
are terminated and of no further force or legal effect.  No agreements or
representations, oral or otherwise, with respect to the Executive’s employment
relationship with the Company have been made or relied upon by either Party
which are not set forth expressly in this Agreement.
 

 
13

--------------------------------------------------------------------------------

 

10.03         Governing Law; Severability.  This Agreement is intended to be
performed in accordance with, and only to the extent permitted by, all
applicable laws, ordinances, rules and regulations.  If any provision of this
Agreement, or the application of any provision of this Agreement to any person
or circumstance, is, for any reason and to any extent, held invalid or
unenforceable, such invalidity and unenforceability will not affect the
remaining provisions of this Agreement of its application to other persons or
circumstances, all of which will be enforced to the greatest extent permitted by
law and the Executive and the Company agree that the arbitrator (or judge) is
authorized to reform the invalid or enforceable provision [1] to the extent
needed to avoid the invalidity or unenforceability and [2] in a manner that is
as similar as possible to the intent (as described in this Agreement).  The
validity, construction and interpretation of this Agreement and the rights and
duties of the Parties will be governed by the laws of the State of Ohio, without
reference to the Ohio choice of law rules.
 
10.04         No Waiver.  Except as otherwise provided in Section 9.05, failure
to insist upon strict compliance with any term of this Agreement will not be
considered a waiver of any such term.
 
10.05  Withholding.  All payments made to the Executive under this Agreement
will be reduced by any amount:
 
[1]            That the Company is required to withhold in advance payment of
the Executive’s federal, state and local income, wage and employment tax
liability; and
 
[2]           To the extent allowed by law, that the Executive owes (or, after
employment is deemed to owe) to the Company.
 
However, application of Section 10.05[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 10.05[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 10.05[2].
 
10.06         Survival.  Subject to the terms of the Executive’s Beneficiary
designation form, the Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect.
 
10.07         Miscellaneous.
 
[1]           The Executive may not assign any right or interest to, or in, any
payments payable under this Agreement; provided, however, that this prohibition
does not preclude the Executive from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive’s
death and does not preclude the legal representative of the Executive’s estate
from assigning any right under this Agreement to the person or persons entitled
to it.
 
 
14

--------------------------------------------------------------------------------

 

[2]           This Agreement will be binding upon and will inure to the benefit
of the Executive, the Executive’s heirs and legal representatives and the
Company and its successors.
 
[3]           The headings in this Agreement are inserted for convenience of
reference only and will not be a part of or control or affect the meaning of any
provision of the Agreement.
 
10.08         Successors to Company.  This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement.  As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company.  Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
 
10.09         IRC Section 409A Compliance.  The parties will administer this
Agreement in a good faith attempt to avoid imposition on Executive of penalties
under Section 409A of the Internal Revenue Code of 1986 and the guidance
promulgated thereunder.  If Executive is a “specified employee” as defined under
Section 409A, and to the extent any payments under this Agreement are otherwise
payable in the period beginning with the termination date and ending six months
after the termination date and would subject Executive to penalties under
Section 409A, such payments will be delayed, aggregated, and paid as soon as
practicable after the date that is six months after the date of termination.
 


 
IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 15 pages.

 

 
EXECUTIVE
     
By:
/s/Carrie S. McDermott
       
Dated:  December 11, 2007
     
DSW INC
         
By:
/s/Kathleen Maurer
       
Dated:  December 31, 2007

 
 
15

--------------------------------------------------------------------------------